Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Charles W. Penland, Sr., appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing without prejudice his 42 U.S.C. § 1988 (2000) complaint. On appeal, Pen-land has failed to raise any arguments relevant to the district court’s reasoning for dismissing his complaint; thus, he has abandoned his claims. Edwards v. City of Goldsboro, 178 F.3d 231, 241 n. 6 (4th Cir.1999); 4th Cir. R. 34(b). Accordingly, we affirm the decision of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.